 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDMandel Management Corporation and Local 32B-Local 32J, Service Employees InternationalUnion, AFL-CIO. Case AO-219March 6, 1980ADVISORY OPINIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEA petition and a letter were filed on February 15and 22, 1980, respectively, by Mandel ManagementCorporation, herein called the Petitioner, for an ad-visory opinion, in conformity with Sections 102.98and 102.99 of the Board's Rules and Regulations,Series 8, as amended, seeking to determine whetherthe Board would assert jurisdiction over the Peti-tioner's operations. Subsequently, the New YorkState Labor Relations Board, herein called theState Board, filed a statement in opposition thereto.In pertinent part, the petition and letter and theState Board's opposition allege as follows:1. There are pending before the New York StateLabor Relations Board, a representation proceed-ing, SE-52580, and unfair labor practice proceed-ings, SU-52614 and SU-52615, filed by Local 32B-Local 32J, Service Employees International Union,AFL-CIO, herein called the Union. '2. The Petitioner is engaged in the business ofmanaging residential and commercial properties inthe City of New York. The properties' gross ren-troll is in excess of $1 million.23. The Union neither admits nor denies the afore-said commerce data and the State Board has madeno findings with respect thereto.I Case SE-52580 resulted ill an agreement for consent election. Subse-quent to the agreement, the Union filed unfair labor practice charges al-leging a refusal to bargain and the illegal termination of an employeeThe Petitioner has requested the State Board to stay the instant proceed-ings and has withdrawn its consent to an election because of the pendingunfair labor practice charges.2 The Petitioner contends that the Board asserted jurisdiction over itsoperations in a prior Board proceeding, Herbert Mandel and HenryMandel d/b/a Mandel Management Co., 245 NLRB No. 55 (1979), whichinvolved an unfair labor practice charge filed by the Union. The Petition-er asserts that the partnership in that case was the direct predecessor tothe corporation herein; that all of the partners of the former partnershipare now shareholders of the corporation; and that the corporation is in-volved in precisely the same business as the predecessor partnership248 NLRB No. 664. There is no representation or unfair laborpractice proceeding involving the same labor dis-pute pending before this Board.5. The Petitioner has requested the U.S. DistrictCourt for the Southern District of New York tostay the election scheduled by the State Board.Mandel Management Corp., et al. v. New York StateLabor Relations Board, et al., 80 Civ. 1012 (1980).Subsequently, the court required the State Board toimpound the ballots cast in the election for aperiod of 2 weeks to permit the Board to determinewhether to assert jurisdiction. In addition, the StateBoard advised the court that it would not processthe unfair labor practice charges involving the par-ties until there is a determination of this Board's ju-risdiction.6. As noted above, the State Board has submitteda statement in opposition to the petition for an ad-visory opinion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.(1) The Petitioner is engaged in the business ofmanaging residential and commercial properties inthe city of New York.(2) The Petitioner contends, inter alia, that theBoard should assert jurisdiction over its operations,relying on the facts that the Petitioner and theUnion have been subject to this Board's jurisdic-tion, and that all partners of the former partnershipare now shareholders of the present corporationand said corporation is involved in precisely thesame business as the predecessor partnership.As noted above, the annual gross rental revenuesderived from the management of residential andcommercial properties are in excess of $1 million,and assuming that the Petitioner's out-of-state pur-chases are more than de minimis, satisfying theBoard's statutory jurisdiction, it would effectuatethe policies of the Act to assert jurisdiction herein.Accordingly, the parties are advised, under Sec-tion 102.103 of the Board's Rules and Regulations,Series 8, as amended, that, based on the allegationsherein made, the Board would assert jurisdictionover the operations of the Petitioner with respectto labor disputes cognizable under Sections 8, 9,and 10 of the Act.